Dismissed and Memorandum Opinion filed August 18, 2005








Dismissed and Memorandum Opinion filed August 18,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00510-CR
____________
 
MICHAEL DEAN SAUL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
 Harris County, Texas
Trial Court Cause No. 904,936
 

 
M E M O R A N D U M   O P I N I O N
The trial court has certified that appellant has waived his
right to appeal.  See Tex. R. App. P. 25.2(d).  Because appellant has waived his right to
appeal, we dismiss. 




Appellant pleaded guilty in 2002 to driving while intoxicated,
and the trial court assessed two years= community supervision and a $500
fine.  On April 20, 2005, after the state
moved to revoke appellant=s community supervision, appellant signed a stipulation of
evidence to the motion and agreed to three years= imprisonment and a $500 fine.  Further, appellant signed admonishments that
if the court accepted the punishment recommended by the prosecutor and agreed
to by appellant, appellant could not appeal on any matter unless given
permission by the trial court.  Appellant
filed a pro se notice of appeal. 
Appellant waived the right to appeal unless he obtained the trial court=s permission.
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed August 18, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).